10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ABDUL HOWARD, Case No.: 2:15-cv-Ol458-APG-VCF
Plaintiff Order Granting in Part Defendant’s

Motion for Summary Judgment

V.
[ECF NO. 1071

BONNIE POLLEY, et al.,

 

Defendants

l previously entered summary judgment in favor of defendant Bonnie Polley on plaintiff
Abdul Howard’s First Amendment free exercise claim because Polley is entitled to qualified
immunity ECF No. 118. l later conducted an evidentiary hearing to determine Whether Polley is
entitled to qualified immunity on HoWard’s Fourteenth Amendment equal-protection claim.
Based on the evidence presented at that hearing, l now grant summary judgment in favor of
Polley on that claim because she is entitled to qualified immunity.

Howard is an inmate at the Clark County Detention Center (CCDC). He claims Polley
violated his right to be free of discrimination in the pursuit of his Muslim faith because at the
CCDC only Muslim inmates have to submit a Written request to attend group religious services,
Wait to be screened, and face discipline for failing to attend services Polley contends that
Muslim and Buddhist inmates are treated differently than Christian and JeWish inmates because
there are not enough lmams and Muslim inmates to hold Jumu’ah services in multiple housing
modules. Because Muslim inmates must be brought together in a centralized location for
Jumu’ah services, they must be pre-screened to avoid security problems. Christian inmates have

services in each module because there are sufficient volunteer leaders from the Christian

denominations to do so.

 

L)J

10

11

12

14

15

16

17

18

19

20

21

22

 

 

At the evidentiary hearing, witnesses corroborated Polley’s arguments Office Laird
testified that all inmates are screened and classified at the time they are booked. Muslim inmates
may sign up for Jumu’ah services and CCDC officials review the inmate’s classification to avoid
safety problems that may arise from putting potential enemies in the same room for services.
Muslim inmates are then allowed to attend services if a spot is available No further screening is
required, and an inmate need sign up only once. After attending one service, the inmate can
attend future services without delay or further screening

lmam Muj ahid Ramadan testified that presently eight volunteer lmams provide services
at the CCDC, which is a recent two-fold increase over prior years due to his recruiting efforts.
lmam Ramadan explained the difficulties recruiting lmams to volunteer at the CCDC. lf more
lmams were available, services could be had in the modules, as occurs for Christian services.
lmam Ramadan testified that having a security officer in the room during Jumu’ah services, or
having inmates attend services in belly chains or leg shackles, would be disruptive and
disrespectful to the solemnity of the Jumu’ah service and likely would make it more difficult to
retain lmams. He also stated that, as a taxpayer, he would not want to pay for guards to stand by
and watch services when less expensive avenues (like the present situation) are available and
effective.

At the hearing, Howard acknowledged CCDC’s security concerns. But he feels those
concerns are overstated because inmates know not to disrespect the security guards or other
inmates’ religions by committing violence during services. He offered no evidence on this other

than his personal belief. He did not rebut the testimony of the defendant’s witnesses

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

“Prisons need not provide identical facilities or personnel to different faiths . . . but must
make good faith accommodation of the prisoners’ rights in light of practical considerations.”l
Restrictions and limitations on religious practices may be imposed if “necessitated by legitimate
penological interests.”2 Polley has demonstrated that practical considerations and penological
interests justified treating Muslim inmates differently than inmates of other faiths. There are not
enough lmams to hold Jumu’ah services in multiple housing modules, and the current system
imposes reasonable and limited restrictions Polley and the CCDC have made good faith
accommodations of Howard’s right to practice his faith in light of these considerations Polley is
entitled to qualified immunity on Howard’s Fourteenth Amendment equal protection claim.

lT lS THEREFORE ORDERED that Polley’s motion for summary judgment [ECF No.
107] is granted. Howard’s Fourteenth Amendment equal protection claim is dismissed as to
Polley. Because that was the sole remaining claim, the clerk of the court shall enter judgment
accordingly and close this case.

DATED this 13th day of March, 2019.

52 2/

 

ANDREW P. GORDON
UNlTED STATES DISTRICT JUDGE

 

1 Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) (quotingAllen v. Toombs, 827 F.2d 563,
569 (9th Cir. 1987)) (intemal quotation marks and alterations omitted).

Zld.

 

